                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


San Diego Comic Convention, a
California non-profit corporation,                           Civil Action No. 14-cv-01865-AJB-JMA

                                               Plaintiff,
                                       V.
                                                                        AMENDED
Dan Farr Productions, a Utah limited                           JUDGMENT IN A CIVIL CASE
liability company; Daniel Farr, an
individual; (See attachment for additional
parties)
                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court has exhaustively and carefully considered the totality of the circumstances in this case.
Having done so, the Court finds that this case stands out when compared to run of the mill trademark
infringement cases. Accordingly, in its discretion, finding this case “exceptional” pursuant to 15 U.S.C.
§ 1117(a), SDCC as the prevailing party is awarded attorneys’ fees and costs subject to the deductions
listed above. It is accordingly ORDERED that SDCC is awarded attorneys’ fees and costs totaling
$3,962,486.84. This award includes $3,767,921.06 in attorneys’ fees and $212,323.56 in expert costs.
Judgment is entered for SDCC and against DFP, Dan Farr an individual, and Bryan Brandenburg an
individual, and each of them, in this amount, as well as the $20,000 awarded by the jury, in this case.
Permanent injunction is issued. Accordingly, SDCC’s motion for attorneys’ fees and costs is
GRANTED IN PART AND DENIED IN PART.




Date:          4/15/19                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ T. Ferris
                                                                                       T. Ferris, Deputy
                           United States District Court
                                SOUTHERN DISTRICT OF CALIFORNIA

                                             (ATTACHMENT)

                                                                       Civil Action No. 14-cv-01865-AJB-JMA


Within the structure of the present matter, the Court ISSUES the following narrowly tailored INJUNCTION in
its considerable discretion. See Church of Holy Light of Queen v. Holder, 443 F. App’x 302, 303 (9th Cir.
2011) (emphasizing that courts enjoy “considerable discretion in fashioning suitable relief and defining the
terms of an injunction[.]”) (citation omitted); see also Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 558
(9th Cir. 1990) (holding that “[t]here are limitations on this discretion; an injunction must be narrowly tailored
to give only the relief to which plaintiffs are entitled.”).
1) DFP is enjoined from use of SDCC’s three trademarks asserted in this case, any confusingly similar marks
(i.e. Comicon or Comiccon), or any phonetic equivalents, (i.e. ComiKon or ComicKon), in the name of any
comic or popular arts convention or event or in connection with the promotion, advertising, products or
marketing of any comic or popular arts convention or event. This does not include referencing San Diego
Comic Con or other comic conventions that use “Comic Con” in their name in advertising or marketing
materials.
2) DFP is enjoined from the use or operation of any social media site (i.e. Facebook, Twitter, Instagram,
Pinterest, or Snapchat) that incorporates into the name of any comic arts, popular fiction, or subject related
event, any of SDCC’s three trademarks asserted in this case, any confusingly similar marks (i.e. Comicon or
Comiccon), or any phonetic equivalents, (i.e. ComiKon or ComicKon).
3) DFP is enjoined from using a “formerly known as Salt Lake Comic Con” reference on any website, social
media site, publicity documents, and/or advertising or marketing materials that are connected to any comic arts
or popular fiction events or subject related conventions they produce.
4) DFP is enjoined from registering or using a domain name that incorporates any of SDCC’s three trademarks
asserted in this case, any confusingly similar mark (i.e. Comicon or Comiccon) or any phonetic equivalents
(i.e. ComiKon or ComicKon) in relation to any comic arts or popular fiction conventions or subject related
events or in such a way that would lead consumers to believe that DFP is sponsored by or related to SDCC.
5) Finally, DFP is prohibited from utilizing www.saltlakecomiccon.com as a forwarding address to their
www.fanxsaltlake.com website or to any subject related website.
6) DFP is not required to destroy all of their merchandise and all marketing materials bearing the specific word
combinations “Comic Con,” “Comic- Con,” or any phonetic equivalents, so long as DFP simply wishes to
maintain their “historical archive,” but not sell, distribute, donate, give away, reproduce, republish, display,
depict or make any commercial use of any of these “archival materials.” If, on the other hand, there is any plan
or potential future sale, distribution, donation, reproduction, republication, display, depiction or commercial
use, of said materials exceeding the archival needs of DFP, then they must be destroyed consistent with this
Order.
The Court retains jurisdiction to enforce the terms of this Order, injunction, and its compliance. Within thirty
(30) days from the date of this Order, DFP must be in compliance with this injunction Order and file with the
Court and serve on SDCC a report in writing under oath, setting forth the manner and form in which DFP has
complied with the injunction order.
Thus, in sum, the Court GRANTS IN PART AND DENIES IN PART SDCC’s motion for permanent
injunction. The Clerk is ordered to state the injunction terms in the judgment in this case, verbatim.
                         United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                           (ATTACHMENT)

                                                                   Civil Action No. 14-cv-1865-AJB-JMA


Bryan Brandenburg, an individual,

Defendants.
______________________________________________________________________________________

Bryan Brandenburg, an individual;
Dan Farr Productions, a Utah limited liability company;
Daniel Farr, an individual,

Counter Claimant

vs.

San Diego Comic Convention, a California non-profit corporation,

Counter Defendant.
